Citation Nr: 0901689	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied the veteran's March 
2006 claim for service connection for chloracne.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

At the November 2008 hearing, the veteran's representative 
noted that the veteran had withdrawn the issue of entitlement 
to service connection for emphysema.  Therefore, 
consideration is limited to the issue listed on the title 
page of the present decision.

Additional evidence was received in November 2008, and the 
veteran waived its review by the RO.  See 38 C.F.R. § 
20.1304(c) (2008).  The Board will consider that evidence 
accordingly.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to an 
herbicide agent during two tours of active service in the 
Republic of Vietnam from June 1967 to June 1968 and from 
December 1969 to November 1970.

2.  There is competent lay evidence showing that the veteran 
had a skin condition, which was manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.

3.  There is competent medical evidence that the veteran has 
a current diagnosis of chloracne.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
chloracne was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& West Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A December 2006 letter, provided to the veteran before the 
January 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in December 2006.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
service, then service connection for certain diseases, 
including chloracne, shall be granted on a presumptive basis, 
even though there is no record of such disease during 
service, subject to certain conditions.  38 C.F.R. 
§ 3.309(e).  Specific to cases of chloracne, for the 
presumption of service connection to apply, there must be 
credible lay or medical evidence that the chloracne became 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The factual basis for the claim may be 
established by medical evidence, competent lay evidence or 
both.  38 C.F.R. § 3.307(b).  The presumption that the 
disease occurred in service may be rebutted by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d).

The veteran contends that he is entitled to service 
connection for his chloracne.  In his March 2006 claim, the 
veteran attributed his chloracne to herbicide exposure.

In his August 2007 substantive appeal, the veteran asserted 
that he was exposed to herbicides at a Landing Zone Center 
during his second tour in Vietnam.  He further stated that, 
in January 1971, he noticed that he would break out in a 
terrible rash after shaving.  The veteran stated that he 
continues to have skin rashes, irritation, and breakouts.

In an undated letter believed to have been written in April 
2008, the veteran further specified that his Landing Zone 
Center jump-off point was Hawk Hill.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that his rash first appeared 
approximately two hours before his discharge from service, in 
November 1970.  He also specified that he was exposed to 
herbicides in Vietnam in October 1970.

A veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  In this case, the 
veteran's final DD Form 214 indicates that he served overseas 
for over three years, and that he was awarded the Republic of 
Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal 
(VSM), and the National Defense Service Medal (NDSM), among 
other decorations, for his service in Vietnam.  It further 
shows that he served in Vietnam from June 20, 1967 to June 
19, 1968, and from December 5, 1969 to November 13, 1970.  
Therefore, pursuant to 38 C.F.R. § 3.307(a)(6)(iii) (2008), 
the veteran is presumed to have been exposed to an herbicide 
agent in Vietnam, and the last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
is November 13, 1970.

As noted above, for the presumption of service connection to 
apply in cases of chloracne from herbicide expose, there must 
be credible lay or medical evidence that the chloracne became 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The factual basis for the claim may be 
established by medical evidence, competent lay evidence or 
both.  38 C.F.R. § 3.307(b).

The veteran's service treatment records show no signs of 
chloracne, or of any form of acne, blackheads, cysts, or 
pustules.

In July 1985, the veteran first sought treatment from a VA 
clinician for his condition.  He told his clinician that "My 
skin has been bubbling out for 15 years, but it's getting 
worse."  He also reported that the bubbles start like 
blisters, and then drain of fluid.  The VA clinician observed 
a rash that appeared muddy in coloration.  The VA clinician 
then noted that the veteran had served in Vietnam, and wrote: 
"expose Agent Orange: ? chlor [illegible]."  The VA 
clinician's plan for the veteran included the use of 
hydrocortisone (HC) cream, and an Agent Orange examination.

In June 1986, the veteran again sought treatment from a VA 
clinician for his condition.  The VA clinician's assessment 
was that the veteran had "acneform facial lesions possibly 
precipitated or aggravated by agent orange exposure-[his 
history] of similar lesions on [his] thigh supports [this] 
association."

In October 2007, the veteran again sought treatment from a VA 
clinician for his condition.  The VA clinician diagnosed the 
veteran with chloracne in October 2007, and again in November 
2007.

In December 2007, a second VA clinician found that the 
veteran likely had chloracne, and repeated that assessment in 
March 2008.

The veteran has a current diagnosis of chloracne, as well as 
competent and highly credible lay evidence that the condition 
had manifested to a degree of 10 percent or more within the 
presumptive period, namely, within a year of his last day of 
service in Vietnam, November 13, 1970.  See  38 C.F.R. 
§ 3.307(a)(6)(ii).

First, the veteran's statement to his treating physician in 
July 1985 that his skin had been bubbling for 15 years shows 
is both competent and credible evidence that the condition 
existed since 1970.  The statement constitutes competent lay 
evidence because it is provided by a person who has actual 
knowledge of the facts and circumstances, and conveys matters 
that can be observed by the five senses.  See  38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).

With respect to credibility, the Board may consider the 
reasons behind the traditional hearsay exceptions under the 
Federal Rules of Evidence (FRE) in making determinations of 
credibility.  Rucker v. Brown, 10 Vet. App. 67 (1997).  FRE 
803(4) provides for a hearsay exception when a statement was 
made for the purpose of medical diagnosis or treatment; it 
allows such statements to be admitted even when they 
constitute hearsay because a person seeking a medical 
diagnosis or treatment is especially likely to be truthful 
with one who is diagnosing or treating him.  In this case, 
the Board finds the veteran's statement to the VA clinician 
in July 1985, that he had been dealing with a bubbling skin 
condition for 15 years, highly credible, not only because it 
was made to a treating clinician, but also because it was 
made more than 20 years before the veteran filed a claim for 
service connection for chloracne.

Moreover, the veteran has consistently explained that the 
reason for the absence of medical records showing chloracne 
prior to July 1985 was that he could not afford to see a 
private doctor, and was unaware that he could receive 
treatment from VA until a fellow veteran informed him in 
1985.  The veteran asserted this explanation in his August 
2007 substantive appeal, in an undated letter believed to 
have been written in April 2008, in a June 2008 letter, and 
at his November 2008 hearing before the undersigned Veterans 
Law Judge.

Second, the veteran has five letters from friends who 
observed his skin condition upon his return from service in 
Vietnam.  C.W. writes in an April 2008 letter that when the 
veteran returned home in 1971, he had lesions all over his 
face "and I don't know where else."  The veteran wrote 
underneath C.W.'s note that the "lesions were made from 
picking blackheads from my face."  The veteran's brother, 
R.W., writes in an April 2008 letter that when the veteran 
"returned from Vietnam in 1971 his skin condition was 
[terrible].  His face was a whitish color with running 
sores....He could not stand to have his face touched or 
shave[d]."  The veteran's sister, N.W., writes in an October 
2008 letter that when the veteran returned from Vietnam, he 
"had sores all over his face that were weeping and 
running."  The veteran's sister, G.C., writes in an October 
2008 letter that when the veteran "came home from Vietnam he 
had open sores of mass coverage on his face and arms that I 
could visually see."  Finally, D.W. writes in an undated 
letter that "when [the veteran] returned home from Vietnam 
the last time his face looked horrifying.  There were sores, 
blackheads, and puss-filled cysts all over his facial area."  
These five letters, written by observers of the veteran's 
condition at the time of his return from Vietnam, constitute 
competent lay evidence of the presence and coverage of the 
veteran's skin condition.  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).

The Board notes that chloracne is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7829 (2008).  A noncompensable 
rating is assigned where there is superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent.  A rating of 10 percent is assigned where there is 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than on the face and neck.  A rating of 30 percent 
is assigned where there is deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40 percent or more of the 
face and neck.

As noted above, in order for the presumption of service 
connection to be applied in cases of chloracne from herbicide 
exposure, there must be credible lay or medical evidence 
showing that the chloracne was manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service-here, November 13, 1970.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, the veteran's description 
of his condition upon returning from service at his November 
2008 hearing, combined with the five lay statements cited 
above, constitutes competent lay evidence that his facial 
condition upon returning from service in November 1970 was 
manifested by deep acne, rather than merely superficial acne, 
and was therefore manifest to a degree of 10 percent or more.  
See 38 C.F.R. §§ 3.159(a)(2); 4.118, Diagnostic Code 7829 
(2008), supra.

In summary, there is credible medical evidence, in the form 
of October 2007, November 2007, December 2007, and March 2008 
diagnoses from VA clinicians that the veteran has chloracne 
or "likely" chloracne.  There is also credible lay 
evidence, in the form of the veteran's own statements to his 
treating clinician in July 1985, his statements to the 
undersigned Veterans Law Judge at his November 2008 hearing, 
and the statements of five observers, that the veteran's skin 
condition became manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
Consequently, the veteran is entitled to the presumption that 
his current chloracne was caused by herbicide exposure during 
his service in Vietnam, subject to affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(ii).

The Board also notes that, according to a December 1985 
private treatment record, the veteran was injured in an 
automobile accident in December 1985.  An April 1986 Social 
Security record shows that said accident caused multiple 
abrasions on the veteran's face and back.  However, these 
facts do not constitute affirmative evidence that would rebut 
the presumption of service connection under 38 C.F.R. 
§ 3.307(d).  First, the veteran had sought and received 
treatment from VA for a bubbling skin condition in July 1985, 
five months before the motor vehicle accident.  Second, the 
veteran has current diagnoses from VA clinicians of 
chloracne, and "likely" chloracne, dated October 2007, 
November 2007, December 2007, and March 2008.  Chloracne 
cannot be attributed to trauma, such as car accidents, and 
indeed the VA clinicians never so attributed the veteran's 
chloracne.  Consequently, although the Board acknowledges the 
veteran's December 1985 car accident, that accident and the 
ensuing abrasions do not constitute affirmative evidence 
rebutting the presumption of service connection under 
38 C.F.R. § 3.307(d).

Based on the evidence of record and resolving the doubt in 
the veteran's favor, the Board finds that the veteran is 
entitled to service connection for his chloracne.  U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for chloracne is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


